Citation Nr: 1742560	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-44 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for a bilateral hand disability, to include osteoarthritis.

3.  Entitlement to service connection for a bilateral foot disability, to include gout.

4.  Entitlement to service connection for a bilateral knee disability, to include degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1959 to October 1963, with prior active duty for training (ACDUTRA) from June 1959 until August 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the claim file is currently held by the RO in Winston-Salem, North Carolina.  

This case was previously before the Board in July 2016 when it was remanded for further development.  It has now returned to the Board for additional appellate action.  

This appeal is also advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hand, foot, and knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An acquired psychiatric disorder, diagnosed as major depressive disorder, clearly and unmistakably existed prior to active duty service and was not aggravated during such service.

CONCLUSION OF LAW

An acquired psychiatric disorder, currently diagnosed as major depressive disorder, clearly and unmistakably pre-existed active duty service and was not incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also complied with the remand orders of the Board.  In response to the July 2016 remand, updated records of VA treatment were added to the claims file and the Veteran was contacted in a December 2016 correspondence and asked to provide medical release forms allowing VA to obtain treatment records from any private health care providers on his behalf.  The Veteran responded with a general release form in April 2017 identifying a VA facility and a private neurologist; however the release forms were not complete and did not contain a valid signature.  The Veteran was asked to provide complete release forms in June 2017, but no response to this request was received.  The Veteran was also provided a VA psychiatric examination in June 2017 and the examination report includes medical opinions addressing the nature and etiology of the claimed acquired psychiatric disorder.  The provided opinions were based on a full review of the Veteran's psychiatric history and the complete claims file (including service treatment records).  The medical opinion reports in June 2017 also utilize the correct legal standard in this case and are accompanied by well-supported rationales with reference to specific evidence in the claims file.  The Board therefore finds that the June 2017 VA examination and medical opinions are adequate.  The AOJ issued a supplemental statement of the case (SSOC) in July 2017 and the Board finds that VA has complied with the Board's remand instructions.

Service Connection Claim

The Veteran contends that service connection is warranted for an acquired psychiatric disorder as it was incurred due to active military service, or in the alternative, that it pre-existed active duty and was aggravated due to in-service injuries.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007). 

The record clearly establishes the presence of a current disability; the Veteran was diagnosed with major depressive disorder at the June 2017 VA psychiatric examination.  Additionally, VA treatment records and a September 2013 VA pension examination also indicate a history of depression.  As the first element of service connection is demonstrated, the Board must now determine whether an in-service injury occurred.  

The Veteran contends that he incurred an acquired psychiatric disorder during active duty due to the harsh conditions of service, characterized by the Veteran in the January 2014 notice of disagreement as sleeping outside in the cold and rain.  He also contends that he experienced depression prior to entering active duty that was aggravated by these same conditions.  Service treatment records establish that the Veteran incurred a self-inflicted gunshot wound to his left hand in December 1961.  He contends that this wound was an outward indication of his worsening depression.  As the Veteran alleges the aggravation of a pre-existing disability during service, the Board must determine whether the presumption of soundness has been rebutted in this case with respect to an acquired psychiatric disorder.  

A Veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  The Veteran was psychiatrically normal at a June 1959 induction examination (prior to his period of ACDUTRA) and July 1959 active duty enlistment examination.  He also denied experiencing any psychiatric symptoms at those times.  Therefore, a chronic disability was not "noted" at the enlistment examination and the presumption of soundness is for application.  

Although the presumption of soundness applies to the current case, the Board finds that it is rebutted.  The medical and lay evidence establishes that an acquired psychiatric disorder manifested by depression clearly and unmistakably pre-existed the Veteran's entrance into active duty service and was clearly and unmistakably not aggravated therein.

The record contains lay and medical evidence establishing that the Veteran's acquired psychiatric disorder existed prior to active duty service.  Service records are negative for reports of a prior psychiatric disorder, but after service, there is evidence that the Veteran experienced depression since he was a teenager.  During the June 2017 VA examination, the Veteran reported that he "struggled with depression since he was fifteen years old."  He also reported that he experienced suicidal ideation and shot himself in the shoulder when he was fifteen.  A similar history was provided during an April 2010 history and physical evaluation at the Fayetteville VA Medical Center (VAMC) when the Veteran stated that he shot himself in the shoulder as a teenager.  A finding of improved depression was made at that time.  The June 2017 VA examiner also diagnosed major depressive disorder and specifically found that the condition clearly and unmistakably existed prior to the Veteran's enlistment in active duty.  The Board therefore concludes that the medical and lay evidence establishes that an acquired psychiatric disorder, diagnosed as depression, clearly and unmistakably existed prior to the Veteran's enlistment in active duty.

With respect to whether the disability was clearly and unmistakably not aggravated by service, service and post-service records weigh against a finding of aggravation.  Service treatment records are negative for treatment or findings related to a psychiatric disorder.  While the Veteran contends that the December 1961 self-inflicted gunshot wound to the left hand is itself evidence that he experienced a worsening of psychiatric symptoms during service, the Board disagrees.  Hospital and clinical records associated with medical treatment for the gunshot wound are negative for any findings of psychiatric abnormalities and the Veteran was never referred for psychiatric treatment or found mentally unwell.  Service personnel records also document the Veteran was absent without leave (AWOL) on five occasions during his period of active duty, but still maintained fair to excellent performance ratings throughout service except during the period when he shot himself in the hand.  Special court martial records are negative for evidence of any mental health problems and the Veteran was psychiatrically normal at the examination for separation in October 1963.  He also specifically denied experiencing depression, excessive worry, or nervous trouble of any sort on the October 1963 separation report of medical history.  

After service, there is no evidence of treatment or reports of depression or mental health problems until an April 2010 VAMC history and physical evaluation.  Prior to that time, VAMC records document reports of alcohol and drug abuse, but the Veteran's depression screens were consistently negative.  Additionally, the June 2017 VA examiner concluded, based on a full review of the claim file, that the Veteran's major depression was clearly and unmistakably not aggravated beyond its natural progression due to an in-service event, injury, or illness.  The examiner noted the Veteran's contentions that the self-inflicted gunshot wound during service was indicated an aggravation in his depression, but disagreed with this assessment.  The examiner observed that the Veteran has provided inconsistent statements regarding his motivation for the wound over the years, reporting during the service that he shot himself to obtain sympathy from his family, but later stating that he shot himself cleaning a gun or because someone dared him to do it.  The examiner found that none of these explanations indicated an aggravation of pre-existing depression.  Combined with the absence of medical evidence of depression, the examiner concluded that the Veteran's condition was not aggravated beyond its natural progression during service.  

The Board finds that the objective medical evidence, as well as the contents of the Veteran's service personnel and treatment records, outweigh the lay statements provided in support of a claim for benefits.  In this regard, the Board observes that in January 2016, the Veteran requested a referral for mental health treatment at the VAMC and specifically stated that he "wants to go to mental health so he can get some VA money."  Statements such as these, indicating the Veteran is motivated by monetary benefit, reduce the credibility and probative value of his lay reports regarding aggravation of his pre-existing disability.  Therefore, the Board concludes that the Veteran's acquired psychiatric disorder was clearly and unmistakably not aggravated during active duty service.  

It is clear that the Veteran manifested a pre-existing psychiatric condition prior to his entry into active duty service and the condition was clearly and unmistakably not aggravated therein.  The presumption of soundness has been rebutted and the claim for service connection is denied. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as major depressive disorder, is denied.


REMAND

A remand is necessary to ensure compliance with its duty to assist the Veteran in developing evidence to substantiate the remaining claims on appeal.  Specifically, additional VA medical opinions are needed addressing the etiology of the claimed bilateral hand, foot, and knee disabilities.  The Veteran was provided VA examinations in June 2017 and diagnosed with degenerative arthritis of the right hand, tenosynovitis of the left hand, tenosynovitis of the bilateral feet, arthritis of the bilateral knees, and residuals of a left knee anterior cruciate ligament (ACL) repair with scars.  Unfortunately, the accompanying medical opinion reports provided by the VA examiner are internally inconsistent and are not accompanied by acceptable explanatory rationales.  The Board therefore finds that the medical opinions are not adequate and additional medical opinions are required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain records of VA treatment from the Fayetteville VAMC dated after November 14, 2016.  Records of private treatment scanned into VA's records system (presumably VistA Imaging) on September 29, 2016 documenting the Veteran's treatment with a private neurologist must also be obtained.  The Board is not able to access records scanned into VistA Imaging.

2.  After obtaining the records identified above, provide the claims file to a VA examiner other than the June 2017 VA examiner with the expertise to issue medical opinions in this case.

After reviewing the claim file, including all new VA and private records, the examiner should issue medical opinions addressing the following:

a)  Whether the Veteran's claimed bilateral hand, foot, and knee disabilities clearly and unmistakably (obvious and manifest) existed prior to service;

And if so, whether any such disability clearly and unmistakably (obvious and manifest) did not undergo an increase in severity during service beyond the natural progress of the disease.

The examiner must utilize the clear and unmistakable standard when answering BOTH questions above.
 
b)  If the examiner provides a negative opinion to either question above related to the hands, feet, or knees, the examiner should then determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current hand, foot, or knee disability is etiologically related to active duty service, to include his physical activities related to receipt of the parachutist badge.   

The bases for all opinions expressed should also be provided.  The Veteran contends that he incurred disabilities of the bilateral hands, feet, and knees due to harsh conditions during active duty, to include sleeping outside in the rain and cold.  Alternatively, he contends that the disabilities pre-existed active duty and were aggravated beyond their natural progression due to service.  Service records document that the Veteran served with an Airborne Division and is in receipt of the parachutist badge, indicating he incurred some injury to his joints during service.  He injured his left thumb in September 1960, was noted to have a bump on his left wrist in October 1961, and also boxed during service.  His hands, feet, and knees were all normal at the October 1963 separation examination.  Service records also show that the Veteran shot himself in the left hand in December 1961, but service connection is precluded for any residuals of this injury as it was due to the Veteran's misconduct.  After service, the Veteran was diagnosed with osteoarthritis of the left ankle and right knee, related to old injuries.  A diagnosis of "probably recent gout" was rendered in April 2010 at the VAMC and the Veteran began to make consistent complaints of hand pain and numbness in April 2014.  The June 2017 VA examiner diagnosed degenerative arthritis of the right hand, tenosynovitis of the left hand, tenosynovitis of the bilateral feet, arthritis of the bilateral knees, and residuals of a left knee ACL repair with scars.  A current diagnosis of gout was not rendered.  

4.  After reviewing the VA medical opinion report to ensure compliance with the Board's remand directives, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a SSOC before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


